 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVanport Sand and Gravel, Inc. and ConstructionGeneral Laborers and Material Handlers LocalUnion 964 a/w Laborers International Union ofNorth America, AFL-CIO. Case 6-CA-1534115 August 1983DECISION AND ORDER REMANDINGPROCEEDING TO THEADMINISTRATIVE LAW JUDGEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 13 December 1982 Administrative LawJudge Peter E. Donnelly issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief andRespondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to reverse the Administra-tive Law Judge's finding that leadman PhillipFabich was a supervisor and his dismissal of com-plaint allegations that Fabich was discharged inviolation of Section 8(a)(3) and (1) of the Act. Forthe reasons stated below, we find that Fabich wasa statutory employee, and accordingly we shallremand this proceeding to the Administrative LawJudge for consideration of the merits of the com-plaint allegations.Respondent is engaged in the processing of sandand gravel at a plant in Edinburg, Pennsylvania.The plant is managed by Vice President DaleSchoeni, and the work at the jobsite is performedby a work complement of four employees, includ-ing a dredge operator, a hi-lift operator, an oiler,and a dumpster operator. At all times materialprior to his discharge, Fabich worked as a hi-liftoperator and performed additional duties as a lead-man. It is these latter duties as leadman which arealleged to establish Fabich's status as supervisor.In his Decision, the Administrative Law Judgeexamined Fabich's leadman responsibilities, andconcluded that Fabich exercised sufficient indiciaof supervisory authority to warrant a finding of su-pervisory status under Section 2(11) of the Act. Inso concluding, the Administrative Law Judge citedspecific aspects of Fabich's leadman responsibilities.First, he relied on Fabich's authority to assignwork based on employee skills and to assign over-time, notably in connection with repairs, and to seethat the repairs were completed. Second, he noted267 NLRB No. 27that Fabich had the authority to grant time off on adaily basis or for vacations. Third, Fabich had au-thority to use Respondent's credit in making pur-chases. Fourth, Fabich was generally responsiblefor the production process, and made gradationtests on the sand and gravel in order to ascertainthat the product met customer specifications. Final-ly, the Administrative Law Judge pointed out thatFabich was responsible for plant operations in theabsence of Schoeni, who is typically absent for allbut 15 to 30 minutes of the workday.We find merit in the General Counsel's excep-tions that the record does not support the findingthat Fabich was a supervisor. There is no evidencethat Fabich exercised independent discretion onany regular basis or to any significant degree inperforming his leadman duties. Regarding work as-signments, the record indicates that the work isautomated and routine and that the employees holdestablished job classifications: Phillip Fabich washi-lift operator; Thomas Mitchell is dredge opera-tor; Stephen Fabich is oiler; and Leroy McFall isdumpster operator. When one employee is absent,another may replace him, such as the oiler substi-tuting for the dredge operator. Rather than being amatter of discretion, however, such reassignmentsby Fabich appear to have been based on employeeskills and the performance of functions necessaryfor plant operations. Overtime assignments forequipment repairs likewise provide for little discre-tion, particularly as it appears that Respondent's es-tablished policy is to make the repairs prior to thenext workday. Fabich consulted directly withSchoeni regarding major breakdowns, and on aninfrequent basis, approximately twice a month, as-signed overtime repair work without prior consul-tation. These assignments, however, usually werebased on seniority, except on occasions where taskswere assigned according to the ability to get thework done.Regarding the granting of time-off requests, therecord indicates that typically Schoeni retains finalauthority to grant requests for vacation extensions.However, to the extent that Fabich may havegranted such requests independently, or allowedemployees to leave work early for personal rea-sons, such approvals were very infrequent, and oc-curred approximately twice a year. Further, Fa-bich's ability to make purchases on Respondent'scredit does not indicate supervisory status becauseall employees were able to make necessary pur-chases in this manner.Finally, Fabich's general responsibility for plantoperations, particularly in the absence of VicePresident Schoeni during the bulk of the workday,does not mandate that ipso facto he be rendered a150 VANPORT SAND AND GRAVEL, INC.supervisor. As indicated above, the work of theplant is automated and routine, and the record indi-cates that, although Schoeni usually spends lessthan half an hour at the plant, and the rest of theday at an office one-fifth mile from the plant, heoccasionally spends the entire day at the plantshould circumstances warrant it. The record fullysupports the General Counsel's contention that theplant employees are familiar with their usual as-signments and need no instruction or continuoussupervision regarding their duties. This conclusionis further supported by undisputed evidence thatFabich spent only approximately 5 to 10 minutes aday on his leadman duties, with the remainder ofhis time devoted to his responsibilities as a hi-liftoperator loading trucks and moving materialsaround the plant.More generally, the record clearly shows thatFabich had none of the other indicia of supervisoryresponsibility set forth in Section 2(11) of the Act.He did not hire, transfer, suspend, lay off, recall,promote, discharge, reward, or discipline' otheremployees, adjust their grievances, or effectivelyrecommend such action. On the contrary, it ap-pears that Fabich was regarded by Respondent es-sentially as a unit employee whose terms of em-ployment were controlled by the applicable bar-gaining agreement. He was paid on an hourly basisat the same rate as the most highly paid unit em-ployee2and he used a timecard. All of his benefits,including vacation coverage, were as set forth inthat bargaining agreement. Further, Fabich hadserved as shop steward for a number of years priorto his discharge, had helped negotiate the currentbargaining agreement, and was represented by theUnion in grievance discussions prior to his dis-charge.Based on the foregoing, it appears that Fabichwas Respondent's most senior and experienced em-ployee, his leadman functions were circumscribedby Schoeni's specific instructions and Respondent'smore general established policies, and he exercisedlimited discretion in the performance of his lead-man duties. At most, the evidence that he occasion-ally exercised additional authority, such as grantingemployees time off, showed that it was on an irreg-ular or sporadic basis and these activities are insuf-ficient to establish supervisory status under theAct. Consequently, we reverse the AdministrativeLaw Judge's finding that Fabich was a supervisorI Fabich's statement to an employee on one occasion that Schoeni wasupset because that employee was always late for work is not a form ofindependent discipline, but was merely a restatement of views earlier ex-pressed by Schoeni.2 Fabich was paid the same rate as dredge operator Mitchell, $7.98 perhour. The record indicates that this premium over the normal rate of$7.53 per hour for a hi-lift operator was due to his leadman duties.under Section 2(11) of the Act. Accordingly,shall remand the case for a consideration ofmerits of the unfair labor practice allegations incomplaint, as requested by the General Counsel.wethetheORDERIt is hereby ordered that this case be remandedto the Administrative Law Judge and that he shallprepare and serve on the parties a SupplementalDecision containing credibility determinations,findings of fact, conclusions of law, and recommen-dations to the Board, and that, following service ofsuch Supplemental Decision on the parties, the pro-visions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be applica-ble.DECISIONSTATEMENT OF THE CASEPETER E. DONNELL.Y, Administrative Law Judge: Theoriginal charge herein was filed on March 5, 1982, byConstruction General Laborers and Material HandlersLocal Union 964 a/w Laborers International Union ofNorth America, AFL-CIO, herein called the Union orthe Charging Party. An amended charge was filed onApril 29, 1982. A complaint thereon was issued on April29, 1982, alleging that Vanport Sand and Gravel, Inc.,herein called Respondent or the Employer, violated Sec-tion 8(a)(3) of the Act oy discharging Phillip M. Fabichfor having engaged in union activity and protected con-certed activity. An answer thereto was timely filed byRespondent. Pursuant to notice a hearing was heldbefore the Administrative Law Judge in Pittsburgh,Pennsylvania, on October 4, 1982. Briefs have beentimely filed by Respondent and the General Counselwhich have been duly considered.FINDINGS OF FACTI. JURISDICTIONRespondent is engaged in the production and sale ofsand and gravel aggregates with its principal office andsole facility located in Edinburg, Pennsylvania. Duringthe 12-month period ending March 31, 1982, Respondentpurchased and received at its Edinburg, Pennsylvania, fa-cility goods and services valued in excess of $50,000 di-rectly from points outside the Commonwealth of Penn-sylvania. The complaint alleges, Respondent in itsanswer admits, and I find that Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. I.ABOR ORGANIZATIONThe complaint alleges, Respondent at the hearing ad-mitted, and I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent is engaged in the processing of sand andgravel at a jobsite in Edinburg, Pennsylvania. It is essen-tially a dredging operation which brings up sand andgravel to conveyors which move it to the shore. Fromthe shore it is moved by conveyor to the plant where itis processed and separated into various grades of sandand gravel and sold.Corporate responsibility for the jobsite resides withDale E. Schoeni, vice president, who also holds the posi-tion of executive vice president of Vanport Sand andGravel, Inc., and Alliance Land, Inc., which are separatecorporate entities.The work at the jobsite is performed by four employ-ees. Among these are Thomas Mitchell, dredge operator,Stephen Fabich, oiler, and Leroy McFall, dumpster op-erator. The supervisory status of the fourth employee,Phillip Fabich, is in issue.With respect to Phillip Fabich's duties, it appears thathe was hired by Respondent in June 1971 as a laborerand was promoted to hi-lift operator in or about 1972. In1974, Schoeni promoted Fabich to the position of lead-man with the authority, as Schoeni testified, to "kind ofrun the place." At that time Fabich was given a wageincrease over his wage rate as hi-lift operator to thehigher rate of the dredge operator.2In describing Fabich's duties, Schoeni testified, "Hewas in charge of the hi-lift, the loading trucks, movingmaterial in the yard. He was in charge of making the ma-terial to specifications, of directing the men in their dif-ferent jobs. He was in charge of the timecards, seeingthat they were properly marked; in charge of mainte-nance, the general operations of the plant." Fabich re-ports directly to Schoeni.3During the workday, while Fabich was at the jobsite,Schoeni would be at the office some one-fifth of a mileaway. Normally Schoeni spent only 15 to 30 minutes aday at the jobsite.It appears that Fabich in addition to his work as a hi-lift operator has the authority, on a day-to-day basis, toassign work to the other employees and to reassign themfrom one job to another.4While the record indicates thatthe production operation is automated and routine,breakdowns do occur. In some infrequent instances, par-ticularly when the breakdown is major, Fabich consultswith Schoeni about the repair and the amount of over-time necessary to accomplish the repair work. At othertimes when breakdowns occur, about twice a month,Fabich undertakes on his own to do the repairs, workingI Stephen Fabich is the brother of Phillip Fabich, the alleged discri-minatee.a The most recent contract between Respondent and the Union pro-vides a wage rate of $7.53 per hour for the hi-lift operator and the toprate of S7.98 per hour for the dredge operator, which Fabich receives.During the winter months, when the dredge was not operating, Fabichwas the only employee paid the top rate.3 Fabich is also a member of the Union, shop steward at the plant, andnegotiator-signatory to the most recent contract between Respondent andthe Union.4 For example, in the absence of the dredge operator, Fabich wouldassign the oiler as a replacement.whatever overtime is necessary to get the job done tokeep the plant operating. While the selection of employ-ees to work such overtime normally follows seniorityorder, Fabich sometimes assigns tasks according to abili-ty to get the work done. Fabich also has the responsibili-ty of checking the repair work to see that it has beendone properly.Fabich is also entrusted by Schoeni with keys to theplant gates, gas pump, building, and garage, and is re-sponsible for unlocking the plant in the morning.Fabich has the authority to make purchases on behalfof the Employer, and has done so in amounts of severalhundred dollars.With respect to the matter of timecards, it appears thatFabich himself punches in but does not punch out, ratherwriting in the time that he leaves. As to the timecards ofthe other employees, Fabich writes the employees' nameson the cards, and then indicates for the weekly payperiod, on a daily basis, whatever wage rate classifica-tions the employees have worked when employees workout of their normal classifications. When overtime wasworked, Fabich noted the total number of hours workedon the timecards.As to the granting of time off, Fabich testified that hehad, on his own authority, extended days of vacationtime to employees, although normally this was clearedwith Schoeni. On a daily basis when an employee re-quested time off to attend to personal needs, the requestwere made to Fabich who had the authority to releasethe employees.In addition to his other duties, Fabich was responsiblefor inspecting sand and gravel to ensure that it met cus-tomer specifications. In this connection, he ran testsknown as "gradations," and the materials were processedto provide the customer with whatever grade was re-quested.However, as to other particularities, Fabich was likethe other production employees in that he did produc-tion work himself as hi-lift operator. Moreover, he didnot have the authority to promote, to grant wage in-creases to, or to discharge other employees.B. Discussion and AnalysisThe criteria for determining whether an employee is asupervisor within the meaning of the Act are set out inSection 2(11) of the Act which defines the term supervi-sor.5Under the provisions of Section 2(3) of the Act su-pervisors are excluded from the coverage and hence theprotection afforded by the Act.Applied to the instant case, this means that, if Fabichwere a supervisor, his discharge did not violate the Act.A careful review of the entire record convinces me thatFabich was a supervisor within the meaning of the Act.I Sec. 2(1 I1) of the Act reads:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if in connection with the foregoing theexercise of of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.152 VANPORT SAND AND GRAVEL, INC.Clearly Fabich does not exercise all the criteria set outin Section II11 of the Act. He does not, as noted above,have the authority to promote, to discharge, or toreward as with wage increases. However, he does exer-cise sufficient of these indicia to constitute him a supervi-sor.First, he does have the authority, which he exercises,to assign employees to perform work according to hisown evaluation of their skills and to reassign them, par-ticularly in the repair of breakdowns. He makes work as-signments on a daily basis. Fabich also has the authorityto assign overtime work, notably in connection with re-pairs, and has the responsibility to see to it that therepair work is properly done.Fabich also grants time off on a daily basis and has oc-casionally given time off for vacations. In addition,Fabich has the authority to pledge the credit of theCompany in making purchases, sometimes in amounts ofseveral hundred dollars.With respect to the production process itself, Fabich isresponsible to see that the product conforms to the speci-fications of the customer and in so doing makes grada-tion tests on the sand and gravel.Another compelling factor in concluding that Fabichis a supervisor is that he is responsible for the entire op-eration in Schoeni's absence. If we are to assume thatFabich is not a supervisor, then we must conclude thatthe plant operates without supervision for all but the 15to 30 minutes daily when Schoeni is at the facility. Thisconcept strains credulity. The more rational conclusion,fully supported by this record, is that Fabich is a super-visor within the meaning of the Act. Plumbing & Indus-trial Supply Co., 237 NLRB 1124, 1128, 1129 (1978).In these circumstances, even assuming Fabich was dis-charged as the General Counsel alleges, for having filedgrievances concerning his accrued vacation time, his dis-charge would not violate the Act since he is a supervisorto whom the protection of the Act does not extend and,accordingly, I deem it unnecessary to reach the questionof whether or not Fabich was discriminated against forhaving engaged in union or protected concerted activity.Accordingly, I shall recommend that the complaintherein be dismissed.CONCI.USION OF LAWRespondent has not engaged in any conduct violativeof the Act.[Recommended Order for dismissal omitted from pub-lication.]153